DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
REASONS FOR ALLOWANCE
Claims 1-5, 8-10 and 21-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by, wherein the programmable logic device is disposed on the substrate, and the array of SRAM cells are integrated on the same substrate and surrounding the programmable logic device in a same plane, as detailed in claim 1.  Claims 2-5, 8-10, 21 and 22 depend from claim 8.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by a semiconductor device, a first semiconductor structure comprising a programmable logic 

The closest prior art of record, Kreupl et al. (US PGPub 2009/0026524, hereinafter referred to as “Kreupl”) teaches in figures 1-14, and corresponding text, a semiconductor device, comprising: a first semiconductor structure (12) comprising a programmable logic device, an array of static random-access memory (SRAM) cells, and a first bonding layer (30) comprising a plurality of first bonding contacts (figure 1; [0013-0018]); a second semiconductor structure (24) comprising an array of NAND memory cells and a second bonding layer (26) comprising a plurality of second bonding contacts (figures 1 and 2; [0013-0019]); and a bonding interface (14, 28) between the first bonding layer and the second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface (figures 1 and 2; [0013-0019]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        January 26, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898